Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lauren Francis Northcutt, Appellant                  Appeal from the County Court at Law No.
                                                     2 of Hunt County, Texas (Tr. Ct. No.
No. 06-19-00056-CR        v.                         CR1800615).       Memorandum Opinion
                                                     delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                         Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Lauren Francis Northcutt, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 6, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk